DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/442,689, application filed on 06/17/2019, and Applicant’s response filed on 10/13/2021.  
3.	No claims are currently amended.  Claims 1-20 are currently pending in this application. 

Response to Arguments
4.	Applicant’s arguments filed 10/13/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sankar (US PG Pub No. 2015/0372493).

1, Sankar teaches:
a rectifier configured to convert an alternating current voltage into a direct current voltage (see conversion block to convert AC-DC power to supply DC power from AC source, para 6, );
a first stage and a second stage connected in cascade between the rectifier and a load (see conversion block having multiple topologies, including buck-boost, and step-down converters, para 36); and 
a bias voltage source coupled to the rectifier through a first linear regulator and a first switch, and coupled to the load through a second switch (bias voltage the system to regulate transmitted power, para 7).

8.          With respect to claim 2, Sankar teaches:
the first linear regulator and the first switch are formed by a first transistor and a second transistor back-to-back connected to each other (see transistors in switch network to manipulate downstream available voltage, para 6); and
the second switch is formed by a third transistor and a fourth transistor back-to-back connected to each other (see transistors in switch network to manipulate downstream available voltage, para 6).

9.          With respect to claim 3, Sankar teaches:
the first stage is a step-down power converter configured to receive the direct current voltage generated by the rectifier (see step-down power converter, para 6); and
(see charge-pump circuit and boost circuit, para 9).

10.          With respect to claim 4, Sankar teaches:
the first stage is a step-down power converter (see step-down converter , para 6); and 
the second stage is an isolation switch (see switch to isolate and protect circuitry, para 65).

11.          With respect to claim 5, Sankar teaches:
the first stage is a four-switch buck-boost power converter (see buck-boost converter, para 6).

12.          With respect to claim 6, Sankar teaches:
a first switching element, a capacitor and a second switching element connected in series between an input of the hybrid converter and an output filter (see switched capacitor charge pump boost circuit, para 11);
a third switching element connected between a common node of the first switching element and the capacitor, and a common node of the second switching element and the output filter (switched capacitor charge pump boost circuit, para 11); and
(switched capacitor charge pump boost circuit, para 11).

13.          With respect to claim 7, Sankar teaches:
the first stage is a low dropout linear regulator (see dropout regulator, para 41).

14.          With respect to claim 8, Sankar teaches:
a third switch connected between an output of the first stage and the bias voltage source (bias voltage the system to regulate transmitted power, para 7).

15.          With respect to claim 9, Sankar teaches:
detecting an output voltage of a wireless charging system, wherein the wireless charging system comprises a rectifier, a first power stage and a second power stage connected in cascade (see conversion block having multiple topologies, including buck-boost, and step-down converters, para 36), and 
wherein an output of the wireless charging system is configured to be connected to a battery (see manipulating downstream available voltage for charging a battery, para 9);
connecting a bias voltage source of the wireless charging system to a voltage potential higher than the output voltage of the wireless charging system when the output voltage of the wireless charging system is less than a first predetermined threshold (see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system when the output voltage of the wireless charging system is greater than the first predetermined threshold (see unchanged or step-down voltage value to protect circuitry and load, para 6). 

16.          With respect to claim 10, Sankar teaches:
during a startup process, connecting the bias voltage source of the wireless charging system to an output of the rectifier through a first linear regulator and a first switch when the output voltage of the wireless charging system is less than the first predetermined threshold (voltage the system to regulate transmitted power, para 7), 
wherein the bias voltage source is supplied by the output of the rectifier (voltage the system to regulate transmitted power, para 7); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold, wherein the bias voltage source is supplied by the output of the wireless charging system (see unchanged or step-down voltage value to protect circuitry and load, para 6).

17.          With respect to claim 11, Sankar teaches:
(see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load); and
after the output voltage of the first linear regulator is substantially equal to the voltage of the bias voltage source, turning off the second switch between the bias voltage source and the output voltage of the wireless charging system and turning on the first switch between the first linear regulator and the bias voltage source (see unchanged or step-down voltage value to protect circuitry and load, para 6).

18.          With respect to claim 12, Sankar teaches:
during the step of connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system, reducing an output voltage of the first linear regulator until the output voltage of the first linear regulator is substantially equal to the output voltage of the wireless charging system (voltage the system to regulate transmitted power, para 7); and
after the output voltage of the first linear regulator is substantially equal to the output voltage of the wireless charging system, turning off the first switch between the first linear regulator and the bias voltage source and turning on the second switch (switch to isolate and protect circuitry, para 65).

19.          With respect to claim 13, Sankar teaches:
connecting the bias voltage source of the wireless charging system to the output of the rectifier through a first linear regulator and a first switch when the output voltage of the first power stage is less than a second predetermined threshold (DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load), 
wherein the bias voltage source is supplied by the output of the rectifier (bias voltage the system to regulate transmitted power, para 7);
connecting the bias voltage source of the wireless charging system to the output of the first power stage through a third switch when the output voltage of the first power stage is greater than the second predetermined threshold (see unchanged or step-down voltage value to protect circuitry and load, para 6), and 
the output voltage of the wireless charging system is less than the first predetermined threshold (DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load), 
(DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold, wherein the bias voltage source is supplied by the output of the wireless charging system (DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load). 

20.          With respect to claims 14 and 15, Sankar teaches:
connecting the bias voltage source of the wireless charging system to an output of the rectifier through a first linear regulator and a first switch when the output voltage of the wireless charging system is less than the first predetermined threshold (DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load),  
wherein the bias voltage source is supplied by the output of the rectifier (DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through the first linear regulator and a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold (DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load), 
wherein the bias voltage source is supplied by the output of the wireless charging system (DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load).

21.          With respect to claim 16, Sankar teaches:
(see receiver coil coupled to transmitter coil, para 6-9, Fig 1); 
a rectifier connected to the receiver coil (see rectifier at receiver side, Fig 1, at 109);
a first stage and a second stage connected in cascade between the rectifier and a load (supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load); and 
a bias voltage source configured to be connected with a first voltage node through a first switch and a second voltage node through a second switch (supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load), 
wherein one of the first voltage node and the second voltage node supplies power to the bias voltage source (supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load).

Sankar teaches:
the bias voltage source is connected to an output of the rectifier through a first linear regulator and the first switch, and wherein the output of the rectifier is the first voltage node (supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load); and 
the bias voltage source is connected to an output of the second stage through the second switch, and wherein the output of the second stage is the second voltage node (supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load see AC-DC supply to provide for modifying input voltage to a higher value when the input power is insufficient for providing wireless power the downstream load).

23.          With respect to claim 18, Sankar teaches:
the first stage is a second linear regulator (see LDO, para 41);
the second stage is a charger configured to charge a battery (see wireless power circuitry in the charger, para 3);
the first linear regulator and the first switch are formed by a first transistor and a second transistor back-to-back connected to each other (see transistors in switch network to manipulate downstream available voltage, para 6); and
(see transistors in switch network to manipulate downstream available voltage, para 6).

24.          With respect to claim 19, Sankar teaches:
the first stage, the first linear regulator, the first switch and the second switch are in a same semiconductor chip (see wireless power system, integrated system for charging a load, para 35).

25.          With respect to claim 20, Sankar teaches:
the second linear regulator is implemented as a transistor (see transistors in switch network to manipulate downstream available voltage, para 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851